Dismissed and Opinion Filed July 30, 2015




                                            S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-15-00467-CV

                                     DAVA ALLEN, Appellant
                                             V.
                                     ALERN WANG, Appellee

                         On Appeal from the County Court at Law No. 4
                                     Dallas County, Texas
                             Trial Court Cause No. CC-15-01177-D

                               MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                 Opinion by Chief Justice Wright
        The filing fee and docketing statement in this case are past due. By postcard dated April 13,

2015, we notified appellant the $195 filing fee was due. We directed appellant to remit the filing fee

within ten days and expressly cautioned appellant that failure to do so would result in dismissal of the

appeal. Also by postcard April 13, 2015, we notified appellant the docketing statement had not been filed

in this case. We directed appellant to file the docketing statement within ten days. We cautioned

appellant that failure to do so might result in dismissal of this appeal. Both notices were sent to the

address provided by appellant on her notice of appeal, and both notices were returned as “insufficient

address unable to forward.” To date, appellant has not paid the filing fee, filed the docketing statement,

updated her address, or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b)(c).




150467F.P05

                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DAVA ALLEN, Appellant                              On Appeal from the County Court at Law
                                                   No. 4, Dallas County, Texas
No. 05-15-00467-CV        V.                       Trial Court Cause No. CC-15-01177-D.
                                                   Opinion delivered by Chief Justice Wright.
ALERN WANG, Appellee                               Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee ALERN WANG recover his costs of this appeal from
appellant DAVA ALLEN.


Judgment entered July 30, 2015.




                                             –3–